Title: To Thomas Jefferson from Andrew Alexander, 27 December 1800
From: Alexander, Andrew
To: Jefferson, Thomas



Sir/
Richmond Decr. 27. 1800

The late Genl. Washington having given to Liberty Hall accademy now Washington accademy, one hundred shares in the James river canal company, which do not as yet yield any income, and the trustees being anxious to bring the seminary into useful operation as soon as possible; did authorise Colo. Moore formerly a member of Congress and now a member of the Senate of this state whome I presume you are personally acquainted with, and my self to procure a loan for the purpose of purchasing some necessary books and philosophical apparatus, and discharging some debts heretofore contracted—
I have been informed that a Mr. Short has some money lent to the James river company a part of which they are now ready to pay, and which is under your direction
I have taken the liberty, though a stranger to enquire if this money or a part of it can be continued on loan to the trustees of Washington accademy, on their pledging the future profits of the shares of the accademy in the company—with the addition of good personal security if required, for the repayment of any sum borrowed—
If you think proper to lend on these terms—be so good as to inform me by a line and for what time the money can be lent—and devise a way in which the business can be accomplished.
I expect to continue here during the Session of the Assembly, if you should write after it breaks up direct to Lexington Rockbridge.
It may be unnecessary to inform you that the trustees have by their exertions built a stone house three stories high with four rooms and a passage in each story and a fireplace in each room, and a stone house sufficiently commodious for a Stewards family and the Students to dine in; which they have nearly paid off by the help of donations and some other funds—
Last summer there were about forty students, and the number will in all probability encreas owing to the healthiness of the situation—
I am Sir with respect your &c

Andrew Alexander


NB. Colo. Moore being indisposed has not as yet attended the Senate
AA

 